DETAILED ACTION
Response filed on 4/26/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8-13, and 15 are amended.
Claims 2-7 and 14 are canceled.
Claims 17-19 are newly added.
Claims 1, 8-13, and 15-19 are pending for examination.
Response to arguments






Re: Claim objection
In view of claim amendments and claim cancelation, objection is withdrawn.
Re: Objection to specification
In view of amendment to the specification, the objection is withdrawn.
Re: 35 U.S.C. § 112 rejection
In view of cancelation of claim 5-7, 35 U.S.C. § 112 rejection is withdrawn.
Re: 35 U.S.C. § 103 rejection
Applicant’s arguments have been fully considered and are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter




Claims 1, 8-13, and 15-19, renumbered as 1-12, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8-13, and 15-19 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Closest prior art Huang (WO 2019/061182 A1) discloses channel busy ratio and thresholds for activation/deactivation of duplication but fails to teach that each of the plurality of first thresholds is related to a corresponding CBR range of a plurality of CBR ranges and determining a second threshold related to a CBR range to which the CBR value belongs, among the plurality of first thresholds, as per the claims.
Yu (US 2018/0324642 A1), a prior art used in earlier office action, teaches packet duplications using different logical channels and thresholds related to activation parameter which may be a packet loss rate or a channel quality indicator associated with a communication link between the base station and the UE. It fails to indicate channel busy ratio as the activation parameter for packet duplication. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462